Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 01/28/2021.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-4, 6-11, 13-18, 20 have been considered and remain pending. Claim(s) 1, 8, 13, 14, 15, 18, 20 have been amended. Claim(s) 5, 12, 19 have been cancelled.


Allowable Subject Matter

Per the instant Office Action, Claims 1-4, 6-11, 13-18, 20 are considered as allowable subject matter. The following is an examiner's statement of reasons for allowance:



“ … a management system; and an HCI system that includes: a plurality of HCI log generating components; and 
an HCI storage system that provides at least a portion of a log database, wherein the HCI system is configured to: receive a request from the management system to store a first log bundle, wherein the first log bundle includes log files generated by each of the plurality of the HCI log generating components; determine whether at least one second log bundle that is stored in the log database is at least a size threshold perform, in response to determining that the at least one second log bundle is at least the size threshold, 
a log database clean operation on the at least one second log bundle that includes: calculating a deleted log file size of at least one log file that is included in the at least one second log bundle and that is to be deleted; identifying a factor weight for each at least one log file that is included in the at least one second log bundle; adding log files included in the at least one second log bundle to a delete list based on the factor weight for each log file until a delete list size of the delete list is at least the deleted log file size; and deleting the log files included on the delete list; determine whether the log database clean operation on the at least one second log bundle has provided an available storage capacity in the log database that is sufficient to store the first log bundle; and store, in response to determining that the log database .”

The reasons for allowance of Claim 8 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 

“ … a storage system that provides at least a portion of a log database; a plurality of log generating components; a processing system coupled to the storage system and the plurality of log generating components; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system cause the processing system to provide a log management engine that is configured to: receive a request to store a first log bundle, wherein the first log bundle includes log files generated by each of the plurality of log generating components; determine whether at least one second log bundle that is stored in the log database is at least a size threshold; perform, in response to determining that the at least one second log bundle is at least the size threshold, 
a log database clean operation on the at least one second log bundle that includes: calculating a deleted log file size of at least one log file that is included in the at least one second log bundle and that is to be deleted; identifying a factor weight for each at least one log file that is included in the at least one second log bundle; adding log files included in the at least one second log bundle to a delete list .”

The reasons for allowance of Claim 15 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 

“ … Infrastructure (HCI) system, comprising: receiving, by a server device, a request to store a first log bundle in a log database a portion of which is located in a storage system of the server device, wherein the first log bundle includes log files generated by each of a plurality of HCI log generating components; determining, by the server device, whether at least one second log bundle that is stored in the log database is at least a size threshold; performing, by the server device in response to determining that the at least one second log bundle is at least the size threshold, 
a log database clean operation on the at least one second log bundle that includes: calculating a deleted log file size of at least one log file that is included in the at least one second log bundle and that is to be deleted; identifying a factor weight for ”

As dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Rabe (U.S. Publication Number 2020/0034459) teaches about discloses an environment comprised of a plurality of hyperconverged nodes which generate transaction log information where the nodes sends transaction log information representing changes to a database associated to a cluster group but fails to teach said limitation noted supra.

OH (U.S. Publication Number 2017/0344311 ) teaches about discloses receiving a write command to store a first write log into a buffer and upon checking a storage capacity of the buffer determines if there is sufficient capacity to store the first write log but fails to teach said limitation noted supra.

Ramani (U.S. Patent Number 9,747,057) teaches about providing notification of low space to accommodate a downloaded item in response to a content removal module determining that there is insufficient space in a content storage area to accommodate the content item to be downloaded but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 01/28/2021 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        02/10/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132